DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 2/22/21 are acknowledged. Claims 24, 29, 34, 43, 65, 88, 93, 98, and 107 have been amended. Claims 2-5, 7-23, 26, 28, 30, 33, 35-42, 44, 46-62, 64, 66-69, 71-87, 90,92, 94, 97, 99-106, 108, 110-126, 128, and 153-174 have been canceled. Claims 1, 6, 24, 25, 27, 29, 31, 32, 34, 43, 45, 63, 65, 70, 88, 89, 91, 93, 95-96, 98, 107, 109, 127, 129, and 152 are pending. 
Claims 65, 70, 88, 89, 91,93, 95, 96, 98, 99, 107, 109, 127, 129, 130, 142, 143, 152, 153, 165, and 166 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/20.
Claims 1, 6, 24, 25, 27, 29, 31, 32, 34, 43, 45 and 63 are under examination as they read on the elected species.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 24, 25, 27, 29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a method for inducing apoptosis in a cell, comprising contacting the cell with the protein of claim 1 in an amount effective to stimulate the Mullerian-inhibiting substance type II receptor (MISIIR), thereby inducing apoptosis in the cell, wherein said cell expresses MISIIR. Claim 29 is drawn to a method for inducing apoptosis in cells in a tumor, comprising administering to the tumor a composition comprising a pharmaceutically acceptable carrier and the protein of claim 1 in an amount effective to stimulate the Mullerian-inhibiting substance type II receptor (MISIIR) and an activin receptor-like kinase (ALK) in cells of the tumor that express the MISIIR and the ALK, thereby inducing apoptosis in said cells in the tumor. 
	The specification teaches that the protein of claim 1 may be used in methods for inducing apoptosis in a cell expressing MISIIR. The specification teaches that tumor/cancer cells expressing the MISIIR are preferred. The specification discloses a prophetic example postulating the inhibition of OvCa cell growth using the claimed protein. The prophetic example teaches that the MISIIR+ ovarian cancer cell line OVCAR8 will be used and the example teaches that it is believed that concentrations of 0.1-10 mg/ml of the claimed protein will be sufficient to inhibit cell growth in vitro and cause regression of rat gonads in explant assays. The prophetic example teaches that the impact of the chimeras on growth will be assessed in standard cell growth assays.


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350.
"[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id. Although "functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a 
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
The state of the art regarding the role of Mullerian inhibiting substance (MIS) in cancer is discussed by Renlund et al. (Endocrinology, 149:108-115, 2008). Renlund et al. teach that one of the activities that has been ascribed to MIS is as a tumor suppresser because it can inhibit cell proliferation, including cells from breast, prostate, cervical, endometrial, and ovarian cancers, in vitro and in vivo (Seep age 108). Renlund et al. teach that because MISRII appears to be expressed only in the gonads and other reproductive tract organs, targeting this receptor may provide specificity and minimize side effects associated with other systemic therapies (See page 108). 
MacLaughlin et al. (Future Oncol. 2010 March; 6(3): 391–405) discuss the potential therapeutic potential of Mullerian inhibiting substance/anti-Mullerian hormone. MacLaughlin et al. teach that MIS is a naturally occurring inhibitor that has a mechanism of action that is completely dependent upon target cells expressing its specific receptor (See page 6). MacLaughlin et al. teach that very few cells express the MIS receptor (See page 6). MacLaughlin et al. teach that preclinical in vitro and in vivo trials for MIS in ovarian cancer have demonstrated that MIS slowed the appearance of tumors in MOVCAR-implanted mice (See pages 8-9). MacLaughlin et al. teach that the results obtained thus far show that MIS has the ability to inhibit growth of ovarian cancer cells (See page 9). MacLaughlin et al. teach that cervical tumors also express the MISRII receptor and the growth of three cervical carcinoma cell 
Similarly, Chin et al. (Cancer Research 51. 2101-2106. April 15. 1991) teach that mullerian inhibiting substance (MIS) has been reported to inhibit the growth of some gynecological tumors (See page 2101). Chin et al. teach that rhMIS caused significant inhibition of A431 (a vulvar epidermoid carcinoma), HT-3 (a cervical carcinoma), HEC-1-A (an endometrial adenocarcinoma), NIH:OVCAR-3 (an ovarian adenocarcinoma), and OM431 (an ocular melanoma) human cell lines in colony inhibition assays. However, two cell lines, Hep 3B (a hepatocellular carcinoma) and RT4 (a bladder transitional cell papilloma), were unresponsive to rhMIS (See abstract and pages 2103-2104).
Beck et al. (2016, Cell Reports 16, 657–671) teach that AMH and AMHR2 are expressed in NSCLC (See page 658). Beck et al. teach that AMH regulates tumor growth and drug resistance in NSCLC (See page 657). Beck et al. teach that signaling by TGF-β and BMP regulates EMT, invasion, and survival in NSCLC (See page 659). Beck et al. teach that AMHR2 is known to heterodimerize with three type I receptors (ALK2, ALK3, or AK6), also utilized by BMP2 and the BMP2 receptor (See page 659). Beck et al. teach that AMH and AMHR2 activity influences SMAD, AKT, and NF-κB signaling in NSCLC cells (See page 661). Beck et al. teach that AMH sustains epithelial identity and prevents invasion in part by regulating ALK2, ALK3, BMPR2, and SMAD3 (See page 655). Beck et al. teach that loss of AMH/AMHR2 promotes EMT through direct modulation of TGF-β/BMP receptors. Beck et al. teach that the signaling role for AMH in NSCLC differs significantly from that reported in epithelial ovarian cancer, with 
Thus, the prior art supports inducing apoptosis of some cell lines that express MISIIR and supports treating ovarian cancer with MIS. However, the art does not provide support for broadly inducing apoptosis in all cell types that express the MISIIR with MIS. The state of the art provides evidence that there is unpredictability in the results obtained from any other species than those specifically enumerated, and accordingly, the evidence indicates ordinary artisans could not readily predict the operability in the invention of any species other than the one fully described. Based on the teaching of the instant specification and the prior art, one of skill in the art would not conclude that Applicant was in possession of the methods as claimed.   
Therefore, only a method of inducing apoptosis in a cell that expresses the MISRII receptor, wherein the cell is an ovarian cancer cell, a cervical cancer cell, an endometrial cancer cell, and a prostate cancer cell; and a method of inducing apoptosis in cells in a tumor comprising administering a chimera protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-6, wherein the tumor is a tumor of the ovary, a tumor of the cervix, a tumor of the endometrium, and a tumor of the prostate gland, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a). The species specifically disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).
Applicant’s Arguments
Applicant argues that claim 29 already requires that the cells in which apoptosis is to be induced express MISIIR. Applicant argues that the claims have been amended to more clearly recite inducing apoptosis in cells that expresses MISIIR or treating ovarian cancer, thereby overcoming the instant rejection.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. After further consideration, neither the specification nor the art provide support for broadly inducing apoptosis in all cells expressing the MISIIR comprising administering the chimera protein of claim 1.  The specification teaches that ovarian cancer cells express the MISIIR receptor, and the prophetic examples propose that contacting MISIIR-positive ovarian cancer cells with the claimed chimera proteins will induce apoptosis of the cells. The art teaches that MIS has the ability to inhibit growth of ovarian cancer cells, cervical carcinoma cells, endometrial cancer cells, and prostate cancer cells. However, there is no indication that this function is present in all cancer cells. For example, although MISIRR is expressed on virgin breast tissue, a recent study reported a positive correlation between serum MIS and increased breast cancer risk (See page 10). Thus, it is not readily predictable that cells expressing MISIIR will be amenable to treatment with the claimed chimera proteins. Therefore, the specification fails to provide a structure function correlation between the chimera proteins and their function of inducing apoptosis. Additionally, the specification fails to provide a representative number of species. As noted above, the specification discloses a single prophetic example, and the art provides support for a limited number of species. However, these species are not representative of the genus because there is no predictability among the species. That is, one cannot predict that the claimed chimera proteins will induce apoptosis in a cell expressing MISIIR based upon results obtained in a different cell model. 
Claims 24, 25, 27, 29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the cell is an ovarian cancer cell, a cervical cancer cell, an endometrial cancer cell, and a prostate cancer cell; and a method of inducing apoptosis in cells in a tumor comprising administering a chimera protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-6, wherein the tumor is a tumor of the ovary, a tumor of the cervix, a tumor of the endometrium, and a tumor of the prostate gland, does not reasonably provide enablement for inducing apoptosis in all cells expressing MISIIR, and inducing apoptosis in cells in all tumor cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(1) Nature of the invention and (6) Breadth of the claims
The nature of the invention is method(s) of inducing apoptosis in any cell comprising contacting the cell with a chimera protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-6 in an amount effective to stimulate MISIIR, thereby inducing apoptosis in the cell. The claims also encompass methods of inducing apoptosis in cells in a tumor comprising administering a chimera protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-6 in an amount effective to stimulate MISIIR and ALK. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those 
The claims broadly encompass inducing apoptosis in any cell expressing MISIRR comprising contacting the cell with a chimera protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-6 in an amount effective to stimulate MISIIR, thereby inducing apoptosis in the cell. Other claimed embodiments broadly encompass inducing apoptosis of a tumor by administering the claimed chimera proteins in an amount effective to stimulate MISIIR and ALK. However, without guidance regarding which cells would be suitable for use in the claimed methods, undue experimentation would be required to determine which cell types are susceptible to targeting with the claimed chimera proteins. Likewise, without guidance on which tumors and cancers are susceptible to targeting with the claimed chimera proteins, undue experimentation would be required to determine which combinations work. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification. Accordingly, undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success.
(5) The state of the prior art and (7) The predictability or unpredictability of the art
The state of the art regarding the role of Mullerian inhibiting substance (MIS) in cancer is discussed by Renlund et al. (Endocrinology, 149:108-115, 2008). Renlund et al. teach that one of the activities that has been ascribed to MIS is as a tumor suppresser because it can inhibit cell proliferation, including cells from breast, prostate, cervical, endometrial, and ovarian cancers, in vitro and in vivo (Seep age 108). Renlund et al. teach that because MISRII appears to be expressed only in the gonads and other reproductive tract organs, targeting this receptor 
MacLaughlin et al. (Future Oncol. 2010 March; 6(3): 391–405) discuss the potential therapeutic potential of Mullerian inhibiting substance/anti-Mullerian hormone. MacLaughlin et al. teach that MIS is a naturally occurring inhibitor that has a mechanism of action that is completely dependent upon target cells expressing its specific receptor (See page 6). MacLaughlin et al. teach that very few cells express the MIS receptor (See page 6). MacLaughlin et al. teach that preclinical in vitro and in vivo trials for MIS in ovarian cancer have demonstrated that MIS slowed the appearance of tumors in MOVCAR-implanted mice (See pages 8-9). MacLaughlin et al. teach that the results obtained thus far show that MIS has the ability to inhibit growth of ovarian cancer cells (See page 9). MacLaughlin et al. teach that cervical tumors also express the MISRII receptor and the growth of three cervical carcinoma cell lines is inhibited in vitro by MIS (See page 9). MacLaughlin et al. teach that MISRII is also expressed in human endometrial cancer cell lines and growth of the cells is inhibited by MIS (See page 10). MacLaughlin et al. teach that MISRII is also expressed in virgin breast tissue and thus, breast cancer may be a target for MIS therapy. However, MacLaughlin et al. teach that a recent study reported a positive correlation between serum MIS and increased breast cancer risk (See page 10). MacLaughlin et al. teach that MIS also inhibits growth of human prostate cancer cell lines (See page 10).
Similarly, Chin et al. teach that mullerian inhibiting substance (MIS) has been reported to inhibit the growth of some gynecological tumors (See page 2101). Chin et al. teach that rhMIS caused significant inhibition of A431 (a vulvar epidermoid carcinoma), HT-3 (a cervical carcinoma), HEC-1-A (an endometrial adenocarcinoma), NIH:OVCAR-3 (an ovarian adenocarcinoma), and OM431 (an ocular melanoma) human cell lines in colony inhibition assays. However, two cell lines, Hep 3B (a hepatocellular carcinoma) and RT4 (a bladder transitional cell papilloma), were unresponsive to rhMIS (See abstract and pages 2103-2104).

 Thus, the prior art supports inducing apoptosis of some cell lines that express MISIIR and supports treating ovarian cancer with MIS. However, the art does not provide support for broadly inducing apoptosis in all cell types that express the MISIIR with MIS. The state of the art provides evidence that there is unpredictability in the results obtained from any other species than those specifically enumerated, and accordingly, the evidence indicates ordinary artisans could not readily predict the operability in the invention of any species other than the one fully described. 
(6) The amount of direction or guidance by the inventor; (7| The existence of working examples  
The specification teaches that the protein of claim 1 may be used in methods for inducing apoptosis in a cell expressing MISIIR. The specification teaches that tumor/cancer cells expressing the MISIIR are preferred. The specification discloses a prophetic example postulating the inhibition of OvCa cell growth using the claimed protein. The prophetic example teaches that the MISIIR+ ovarian cancer cell line OVCAR8 will be used and the example teaches that it is believed that concentrations of 0.1-10 mg/ml of the claimed protein will be sufficient to inhibit cell growth in vitro and cause regression of rat gonads in explant assays. The prophetic example teaches that the impact of the chimeras on growth will be assessed in standard cell growth assays. However, since the examples are prophetic, there are no results to evaluate, and thus, no evidence that contacting any cell with the claimed chimera proteins will induce apoptosis, or administering the claimed chimera proteins will induce apoptosis in a tumor of treat cancer in a subject. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach a representative number and/or variety of species. Therefore the only way to determine if the method works, is empirical testing of each and every option and combination encompassed. Yet, testing such a vast number of combinations would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine (i.e. undue).
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.P.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to the specific cell types, tumors, and/ or cancers that are suitable for targeting with the claimed chimera proteins, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). However, even one of skill in the art could not 
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including inhibiting apoptosis in any cell, inhibiting apoptosis in any tumor, and treating any cancer with the claimed chimera proteins. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ.19 24 (CCPA. 1970). Without such guidance, practicing the claimed methods is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Patm App & int. 1986),
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C, 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s Arguments
Applicant argues that the claims have been amended to recite inducing apoptosis in cells that expresses MISIIR or recite treating ovarian cancer, thereby overcoming the instant rejection. Applicant argues that claim 29 has been amended to induce apoptosis in cells which express MISIIR and which are within a tumor. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. After further consideration, neither the specification nor the art provide support for broadly inducing 
Claim Status
Claims 1, 6, 34, 43, 45, and 63 are allowed. 
Claims 24, 25, 27, 29, 31, and 32 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646